23 A.3d 1246 (2011)
302 Conn. 905
Oscar ANDERSON
v.
COMMISSIONER OF CORRECTION.
SC 18825
Supreme Court of Connecticut.
Decided July 18, 2011.
Daniel J. Foster, special public defender, in support of the petition.
James A. Killen, senior assistant state's attorney, in opposition.
The petitioner Oscar Anderson's petition for certification for appeal from the Appellate Court, 128 Conn.App. 585, 17 A.3d 1138, is granted, limited to the following issue:
"Did the Appellate Court properly affirm the judgment of the habeas court rejecting the petitioner's claim of entitlement to a new trial on the ground of ineffective assistance of counsel?"